                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA



MARCUS WITCHET,

             Plaintiff,                                CASE NO. 8:18-cv-00187

v.                                               DEFENDANT’S BRIEF IN SUPPORT
                                                   OF MOTION FOR SUMMARY
UNION PACIFIC RAILROAD COMPANY,                          JUDGMENT

             Defendant.


                           I.     INTRODUCTION

      Plaintiff Marcus Witchet (“Witchet”) drove large commercial trucks carrying fellow

employees on public roads. Doing so safely is mandatory, not merely a suggestion.

“Woe unto the employer who put [an unqualified] employee behind the wheel of a

vehicle owned by the employer which was involved in a vehicular accident.” Chandler v.

City of Dallas, 2 F.3d 1385, 1395 (5th Cir. 1993).

      While working for Union Pacific Railroad Company (“Union Pacific”), Witchet

suffered a stroke in the cortical area of his brain. The Federal Motor Carrier Safety

Administration (“FMCSA”) guidelines clearly instruct that an individual who suffers a

stroke in the cortical area of the brain should not drive commercial vehicles for five

years. After reviewing Witchet’s medical records and receiving an opinion from an

independent, board-certified neurologist whom Union Pacific retained to determine

whether Witchet suffered the stroke, Union Pacific restricted him from driving trucks for

five years as directed by the FMCSA.

      Despite the clear need to restrict Witchet from driving commercial vehicles for

five years, Witchet claims that Union Pacific violated the Americans with Disabilities Act
                                            1
(“ADA”) and relies on the opinion of his retained expert to claim he never had a stroke.

Although the medical evidence overwhelmingly suggests Witchet suffered a stroke—as

does Witchet’s own neurologist and every medical professional except Witchet’s

retained expert—neither the Court nor the jury must make that determination. The issue

is not which medical professional is “correct.” The ADA allows employers to make

reasonable, safety-based judgments relying on objective medical evidence and the

FMCSA’s medical qualification standards without running afoul of the law. It is not the

province of a jury to second-guess those decisions. The undisputed facts establish that

Union Pacific made a reasonable, safety-based judgment that relied on objective

medical evidence, the conclusions of medical professionals including Witchet's treating

physicians, and the FMCSA’s guidance. For these reasons, and as explained in more

detail below, Witchet’s ADA claims fail as a matter of law and should be dismissed.

                 II.    STATEMENT OF UNDISPUTED MATERIAL FACTS

      Union Pacific submits the following statement of material facts for its Motion for

Summary Judgment only. Most of the material facts are supported by Plaintiff’s own

statements in his depositions, (“Witchet Dep.”), attached as Ex. 1A.

A.    Witchet’s Employment at Union Pacific

      1.     Witchet began working for Union Pacific in September 2011. (Ex. 1A,

Witchet Dep. 17:16-18:9). Union Pacific classified him as a “Truck Operator 2TN+” (two-

ton plus). (Ex. 1A, Witchet Dep. 19:13-16; 33:3-7).

      2.     As a Truck Operator, Witchet drove large trucks carrying workers and

materials on interstates and public streets to worksites. (Ex. 1A, Witchet Dep. 29:4-7;

33:14-24; 38:5-7; 39:5-15). Witchet spent about half of his time operating trucks and half



                                            2
performing manual labor on and around railroad tracks. (Ex. 1A, Witchet Dep. 36:17-21;

42:16-43:3).

        3.      The Truck Operator’s written job description identifies the essential

functions that the individual must perform, among them:

             a. Understand and follow company and industry safety rules, practices and
                procedures (UP_Witchet_000453);

             b. Work around large equipment such as railcars, locomotives and cranes
                (UP_Witchet_000455); and

             c. Ensure compliance with all railroad rules and regulations for safety, and
                practice safe work habits to prevent accidents or injuries
                (UP_Witchet_000455).

(Witchet Dep. Exs. 2-3, at UP_Witchet_000452-56, 000462-63, authenticated at Ex. 1A,

Witchet Dep. 46:21-47:5, 48:17-21 and attached as Ex. 1B). 1

        4.      Witchet admits that the Truck Operator position is “safety-sensitive” and

that safety was a “very important” part of his job. (Ex. 1A, Witchet Dep. 45:23-46:1;

51:11-14).

        5.      A Truck Operator must obtain and maintain a Commercial Driver’s License

(“CDL”). (Ex. 1A, Witchet Dep. 37:2-5; Ex. 1B at UP_Witchet_000454, 000462). A Truck

Operator must also meet the physical and medical qualifications established by the

FMCSA. (Ex. 1B at UP_Witchet_000463; Ex. 1A, Witchet Dep. 49:17-50:2).

B.      Witchet’s Emergency Room Physicians Diagnose Him with a Stroke

        6.      On October 16, 2015, Witchet presented to an emergency room in Tyler,

Texas due to a “sudden onset of numbness with associated tingling to [his] left arm” that

grew progressively worse. (Ex. 1A, Witchet Dep. 66:18-23; Witchet Dep. Ex. 7, at


1
 Witchet testified that two written job descriptions (Ex. 1B) applied to his position. (Ex. 1A, Witchet Dep.
49:6-16).

                                                      3
UP_Witchet_000352, authenticated at Ex. 1A, Witchet Dep. 72:3-6, attached as Ex.

1C). Witchet’s symptoms also included lightheadedness and dizziness. (Ex. 1A, Witchet

Dep. 84:20-24). He was unable to hold objects in his hands. (Ex. 1C at

UP_Witchet_000352).

        7.      Witchet’s symptoms caused an emergency room doctor to be “concerned

for a stroke.” (Ex. 1C at UP_Witchet_000358). Witchet underwent a neurological

workup, including CT and MRI brain imaging studies. (Ex. 1C at UP_Witchet_000350,

000358; Ex. 1A. Witchet Dep. 72:17-21). According to Witchet’s own neurologist, Dr.

Atta Rehman (“Rehman”), the MRI revealed that Witchet suffered a stroke. (Ex 1C at

UP_Witchet_000350; Ex. 1L, Deposition of Dr. Atta Rehman 62:23-63:10).

        8.      Witchet’s hospital discharge records state that his “primary diagnosis” was

an “Acute CVA (Cerebrovascular Accident).” (Ex. 1C at UP_Witchet_000384). An “acute

cerebrovascular accident” is the medical term for “stroke.” (Ex. 1L, Dr. Rehman Dep.

20:9-12).

C.      Witchet Informs Union Pacific of His Stroke and Union Pacific Begins a
        Fitness for Duty Evaluation

        9.      After his hospital release, Witchet called Union Pacific and stated that he

had suffered a “mild stroke.” (Witchet Dep. Ex. 6 at UP_Witchet000333, authenticated

at Ex. 3, Dr. Charbonneau Dec., ¶ 3 attached as Ex. 3A; Ex. 4, Declaration of Rhonda

Ross (“Ross Dec.”) ¶ 3) 2 Union Pacific advised Witchet that it would begin a fitness-for-

duty (“FFD”) evaluation. (Ex. 1A, Witchet Dep. 68:5-8; 69:16-22).



2
 Witchet’s Medical Comments History shows that he informed Union Pacific of a “mild stroke” during this
call. (Ex. 3A at UP_Witchet_000333). Witchet claims that he told Union Pacific that the emergency room
doctors were “thinking it was [a stroke], but nothing was concrete.” (Ex. 1A, Witchet Dep. 68:12-16).


                                                   4
       10.    Union Pacific conducts an FFD evaluation when there are legitimate

concerns over an employee’s ability perform the job safely. (Ex. 2, Declaration of Dr.

Holland (“Holland Dec.”) ¶ 3). The FFD focuses on the safety risks in the railroad

environment associated with the employee’s specific health condition and job duties.

(Ex. 2, Dr. Holland Dec. ¶ 3). Union Pacific works with the employee to gather pertinent

medical records and sometimes arranges for an independent medical provider to

evaluate the employee’s records and condition. (Ex. 2, Dr. Holland Dec. ¶ 3).

       11.    Union Pacific removed Witchet from service pending the results of his FFD

evaluation. (Ex. 1A, Witchet Dep. 81:1-4). Union Pacific requested several categories of

information relevant and limited to determining if he had a stroke, including Witchet’s

emergency room records, hospital discharge summary, diagnostic test results, clinic

notes from his treating neurologist, and other related documents. (Witchet Dep. Ex. 8 at

UP_Witchet_000071, authenticated at Ex. 1A Witchet Dep. 80:7-17 and attached as Ex.

1D). Witchet did not consider any of these requests to be inappropriate and began

providing the records. (Ex. 1A, Witchet Dep. 81:6-82:4).

       12.    Several days after his release from the hospital, Witchet presented to his

primary care physician, Dr. Syed Zaidi. (Ex. 1A, Witchet Dep. 87:20-25). The records

from that visit identify Witchet’s “chief complaint” as “Follow up on stroke.” (Witchet Dep.

Ex. 10 at UP_Witchet_000236, authenticated at Ex. 1A, Witchet Dep. 87:16-22,

attached as Ex. 1E). The records also state the reason for Witchet’s hospitalization was

“Stroke 10/2015.” (Ex. 1E, at UP_Witchet_000236).

       13.    In early November 2015, Witchet underwent a sleep study, the records

from which show that Witchet had a “past medical history significant for stroke.” (Ex. 1A,



                                             5
Witchet Dep. 91:2-7; Witchet Dep. Ex. 11 at UP_Witchet_000148, authenticated at

Witchet Dep. 91:1-7 and attached as Ex. 1F.)

      14.    Witchet also visited Dr. Rehman, a neurologist, on October 20 and

November 9, 2015. (Ex. 1A, Witchet Dep. 82:15-83:3; 123:7-13). Dr. Rehman ordered

Witchet to undergo a brain MRI on November 9, 2015. (Ex. 1A, Witchet Dep. 86:10-13).

      15.    Union Pacific’s Assistant Medical Director, Dr. John Charbonneau

(“Charbonneau”), advised the Health and Medical Services Department that Witchet’s

records showed several serious health conditions. (Ex. 3A at UP_Witchet_000331). Dr.

Charbonneau noted that the diagnoses in the “limited information” to date included

stroke, a brain lesion (type not specified), a possible cardiac condition, and a lumbar

(spine) issue. (Ex. 3A at UP_Witchet_000331). Dr. Charbonneau concluded that

Witchet remained not fit-for-duty until Union Pacific could obtain all of the relevant

medical records and test results for these conditions. (Ex. 3A at UP_Witchet_000331).

      16.    To assist with the process, Witchet authorized Union Pacific to contact his

various doctors directly to gather the records. (Ex. 1A, Witchet Dep. 103:10-104:23).

Union Pacific continued to receive Witchet’s records throughout November and

December 2015. (Ex. 3A at UP_Witchet_000329-30).

      17.    In mid-December 2015, Union Pacific received the results of the

November 9 MRI ordered by Dr. Rehman. (Ex. 1A, Witchet Dep. 110:24-111:14; Ex. 3A

at UP_Witchet_000329).

      18.    Dr. Charbonneau wrote that the November 9 MRI “does not show a

definite CVA [stroke] but that does not mean that he did not have one. The original MRI

showed a small parietal white matter CVA and one of his discharge diagnoses was



                                           6
CVA.” (Ex. 3A at UP_Witchet_000329). The November 9 MRI record shows that it was

read without comparison to the October 16 MRI taken during Witchet’s hospital stay

several weeks earlier. (Witchet Dep. Ex. 16, at UP_Witchet_000271, authenticated at

Ex. 1A, Witchet Dep. 109:16-21, attached as Ex. 3B; Ex. 3, Dr. Charbonneau Dec. ¶ 4).

      19.    Union Pacific eventually cleared Witchet for his cardiology and spine

conditions in late December 2015. (Ex. 1A, Witchet Dep. 119:2-20; 207:7-17; Ex. 3A at

UP_Witchet_000328). But Union Pacific still needed additional neurological records and

thus could not render a final FFD decision. (Ex. 1A, Witchet Dep. 119:21-120:7; Ex. 3A

at UP_Witchet_000328).

      20.    In December 2015, Dr. Charbonneau noted that Witchet would need

medical restrictions for at least one year, “possibly longer depending on the content of

the information to come.” (Ex. 3A at UP_Witchet_000330; Ex. 1A, Witchet Dep. 105:25-

106:5).

D.    Union Pacific Seeks Assistance from an Independent Neurologist Who
      Concludes that Witchet Had a Stroke

      21.    In early January 2016, Witchet authorized Dr. Charbonneau to speak with

Dr. Rehman because, at that point, the two doctors differed on Witchet’s diagnosis. (Ex.

1A, Witchet Dep. 121:8-25; 123:25-124:16).

      22.    Dr. Charbonneau suspected that based on Witchet’s symptoms, October

16 MRI, and discharge diagnosis of “Acute CVA,” Witchet had suffered a stroke. (Ex. 3,

Dr. Charbonneau Dec. ¶ 5; Ex. 3A at UP_Witchet_000326, 00329). Dr. Rehman

believed, at least as of January 2016, that Witchet had suffered a transient ischemic




                                           7
attack (“TIA”). 3 (Ex. 1A, Witchet Dep. 123:25-124:16; Ex. 3A at UP_Witchet_000326).

The two doctors eventually spoke on the phone, and Dr. Rehman sent Union Pacific

additional clinical notes from Witchet’s two visits. (Ex. 1A, Witchet Dep. 123:1-10).

        23.     In late January 2016, Union Pacific retained Dr. Reed Wilson (“Dr.

Wilson”), a board-certified neurologist, for an independent file review and assessment of

Witchet’s condition. (Ex. 3, Dr. Charbonneau Dec. ¶ 6). Union Pacific engaged Dr.

Wilson because of the complexity of the case and because Witchet’s symptoms,

discharge diagnosis, and medical records that used the term “stroke” conflicted with

Witchet’s insistence that he did not have one. (Ex. 3, Dr. Charbonneau Dec. ¶ 6).

        24.     Witchet agreed it was appropriate for Union Pacific to retain Dr. Wilson for

the file review. (Ex. 1A, Witchet Dep. 127:16-23).

        25.     In early February 2016, Dr. Wilson provided a report to Union Pacific

containing      his    diagnosis       of    Witchet’s      neurological       condition.      (Ex.    2A,

UP_Witchet_000292-96, authenticated at Holland Dec. ¶ 4). Dr. Wilson concluded that

Witchet had suffered a “small right parietal stroke on October 16, 2015 with no

measurable permanent clinical residuals.” (Ex. 2A, UP_Witchet_000294).

        26.     Dr. Wilson also stated that Witchet had a “moderate to high risk for future

sudden incapacitation.” (Ex. 2A, UP_Witchet_000294). Dr. Wilson based this conclusion

on the risk assessments and recommendations set forth in FMCSA guidance. (Ex. 2A,

UP_Witchet_000294; Ex. 1A, Witchet Dep. 129:10-20).




3
 A transient ischemic attack is a brief episode of neurological dysfunction that, unlike a stroke, is not
associated with permanent death of brain tissue. (Ex. 2, Holland Dec. ¶ 9; Ex. 1L, Rehman Dep. 76:13-
23).


                                                     8
E.      FMCSA Guidelines for Commercial Drivers Who Suffer a Stroke

        27.     The FMCSA is an agency of the U.S. Department of Transportation

(“DOT”) and aims to reduce crashes involving large trucks and buses. (Ex. 2B, Medical

Examiner Handbook, p. 8). FMCSA regulations apply to employers, employees and

commercial motor vehicles (vehicles weighing more than 10,000 pounds) operating in

interstate commerce. 49 C.F.R. §§ 390.3(a), 390.5. 4

        28.     A person cannot lawfully operate a commercial vehicle if not qualified to

do so in compliance with the FMCSA’s applicable physical and medical standards. 49

C.F.R. §§ 391.11(a),(b)(4); 391.41. To be qualified to drive a commercial vehicle, the

person must have “no established medical history or clinical diagnosis” of any “condition

which is likely to cause a loss of consciousness or any loss of ability to control a

commercial motor vehicle.” 49 C.F.R. § 391.41(b)(8).

        29.     The FMCSA relies on medical examiners to assess if the driver meets the

physical qualification requirements in 49 C.F.R. § 391.41. (Ex. 2B, Medical Examiner

Handbook, p. 43). To assist medical examiners determine if the individual is medically

qualified and safe to drive, the FMCSA provides recommendations and guidelines in its

Medical Examiner Handbook. (Ex. 2B, Medical Examiner Handbook, p. 51). The

FMCSA ensures these guidelines are evidence-based by relying on a systematic review

of the available scientific literature, expert analyses of data, and recommendations from

Medical Expert Panels. (Ex. 2B, Medical Examiner Handbook, p. 51).



4
  Witchet operated trucks “all over” (Ex. 1A, Witchet Dep. 42:8-10), but if he only drove vehicles in Texas
in intrastate commerce, Texas has adopted the relevant FMCSA regulations. 37 Tex. Admin. Code §
4.11(a).



                                                     9
       30.    The FMCSA Medical Examiner Handbook directs medical examiners to

disqualify a driver who “has a medical condition that endangers the health and safety of

the driver and the public.” (Ex. 2B, Medical Examiner Handbook, p. 48). Medical

examiners may also temporarily disqualify a driver based on certain conditions and

apply a “waiting period” that prohibits commercial driving until the individual is medically

fit for duty. (Ex. 2B, Medical Examiner Handbook, p. 49).

       31.    The Handbook recommends a one-year waiting period for individuals who

suffer a TIA. (Ex. 2B, Medical Examiner Handbook, p. 166).

       32.    The Handbook recommends that an individual diagnosed with a “stroke

with risk for seizures” complete a minimum waiting period of five years seizure-free. (Ex.

2B, Medical Examiner Handbook, p. 166, 160).

F.     Union Pacific Applies Restrictions Based on Dr. Wilson’s Conclusions and
       FMCSA Guidelines

       33.    Based on Witchet’s medical documentation of his clinical symptoms and

medical records, and confirmed by Dr. Wilson’s report, Union Pacific concluded that

Witchet suffered a stroke in the cortical / subcortical area of the parietal lobe of his

brain. (Ex. 1A, Witchet Dep. 131:12-15; Ex. 3A, UP_Witchet_000323-24; Ex. 2, Dr.

Holland Dec. ¶ 6; Ex. 3, Dr. Charbonneau Dec. ¶ 7).

       34.    The location of a stroke affects the duration of the increased risk for future

neurological events such as seizures. (Ex. 3, Dr. Charbonneau Dec. ¶ 7). Indeed,

FMCSA guidelines note that the “[r]isk for complicating seizures is associated with the

location of the lesions.” (Ex. 2B, Medical Examiner Handbook, p. 160; 143).




                                            10
       35.      The FMCSA Medical Examiner Handbook states that cortical and

subcortical deficits correlate with an increased risk for seizures, while cerebellum and

brainstem vascular lesions do not. (Ex. 2B, Medical Examiner Handbook, p. 160).

       36.      The FMCSA thus recommends different waiting periods for strokes based

on their location:

                •    Minimum — 1 year if not at risk for seizures (cerebellum
                     or brainstem vascular lesions)

                •    Minimum — 5 years if at risk for seizures (cortical or
                     subcortical deficits)

(Ex. 2B, Medical Examiner Handbook, p. 160).

       37.      After receiving Dr. Wilson’s report, Union Pacific issued functional work

restrictions that prohibited Witchet from:

             a. Operating company vehicles/on-track or mobile equipment/forklifts;

             b. Operating cranes, hoists or machinery;

             c. Working on or near moving trains, freight cars or locomotives;

             d. Working at unprotected heights over four feet; and

             e. Working on 1-man or 2-man gangs.

(Ex. 1A, Witchet Dep. 131:24:-132:11; Ex. 3A, UP_Witchet_000323-24). These

restrictions were to be in place for five years. (Ex. 1A, Witchet Dep. 131:16-23). Union

Pacific informed Witchet that it would reassess the restrictions if he remained

neurologically stable and seizure-free for five years. (Ex. 1A, Witchet Dep. 131:20-23).

       38.      Union Pacific issued the restrictions for five years based on Dr. Wilson’s

conclusion that Witchet suffered a “parietal stroke” and the corresponding FMCSA

guidelines. (Ex. 2A, UP_Witchet_000294; Ex. 2, Dr. Holland Dec. ¶7; Ex. 3, Dr.

Charbonneau Dec. ¶¶ 8-9).

                                              11
      39.     Although Dr. Wilson’s initial report noted that FMCSA guidance

documents recommend a “one-year” restriction from driving commercial vehicles, Dr.

Charbonneau recognized this as an inadvertent typo since the Medical Examiner

Handbook recommends a five-restriction for individuals who suffer a stroke in the

cortical / subcortical areas of the brain. (Ex. 3, Dr. Charbonneau Dec. ¶ 8). A few days

after receiving Dr. Wilson’s report, Dr. Charbonneau issued restrictions for five years

based on the FMCSA Medical Examiner Handbook. (Ex. 3, Dr. Charbonneau Dec. ¶ 8;

Ex. 3A, UP_Witchet_000323-24).

      40.     Dr. Charbonneau wrote that Witchet had a “parietal stroke” that “will

require   a   5   year   period   of   sudden    incapacitation     restrictions.”   (Ex.   3A,

UP_Witchet_000323).

F.    Union Pacific Agrees to Reevaluate Witchet and Dr. Wilson Confirms His
      Diagnosis of Stroke

      41.     Union Pacific later agreed to reconsider the information it obtained during

the FFD process. (Ex. 1A, Witchet Dep. 139:12-16). As part of its reconsideration,

Union Pacific instructed Witchet to obtain his CT and MRI images for an independent

review. (Ex. 1A, Witchet Dep. 139:17-24; 140:3-8; 178:12-23). Witchet did so and sent

the imaging studies to both Union Pacific and Dr. Rehman. (Ex. 1A, Witchet Dep.

141:18-22; 182:3-7). Union Pacific then sent them to Dr. Wilson for review. (Ex. 3, Dr.

Charbonneau Dec. ¶ 10).

      42.     Dr. Wilson reviewed the images and issued an addendum report on or

about August 15, 2016. (Ex. 2C, UP_Witchet_00108-11, authenticated at Holland Dec.

¶ 8). In his addendum report, Dr. Wilson noted that he had not seen the imaging studies

at the time of his initial report. (Ex. 2C at UP_Witchet_000108).


                                            12
        43.     Dr. Wilson concluded in the addendum report that Witchet suffered a

“confirmed stroke.” (Ex. 2C at UP_Witchet_000109). Dr. Wilson also concluded that

“based on the recommendations of the FMCSA, there is a risk for seizures for five

years, and restrictions for this period of time are appropriate. I think the stroke

represents a fixed structural lesion which poses risk for future seizures for five years.”

(Ex. 2C at UP_Witchet_000110).

        44.     Witchet visited Dr. Rehman in August 2016. (Ex. 1A, Witchet Dep. 191:6-

12). At this visit, Dr. Rehman reviewed Witchet’s October 16 MRI image for the first

time. (Ex. 1L, Dr. Rehman Dep. 28:4-7, 62:23-63:10; Witchet Dep. Ex. 29, at

WITCHET0000118, authenticated at Ex. 1A, Witchet Dep. 191:6-9, attached here as

Ex. 1G). Upon review of the MRI, Dr. Rehman concluded that Witchet suffered a stroke.

(Ex. 1L, Rehman Dep. 62:23-63:10; 64:24-65:8). 5

        45.     In September 2016, Union Pacific informed Witchet that based on Dr.

Wilson’s reports, it decided to deny his request for reconsideration of the restrictions.

(Ex. 1A, Witchet Dep. 194:19-22; 195:19-196:3; Ex. 3A at UP_Witchet_000303). Dr.

Holland told Witchet that Union Pacific would reconsider the restrictions in October

2020. (Ex. 1A, Witchet Dep. 197:1-5).

G.      Union Pacific Pays for a Vocational Consultant to Help Witchet Find
        Additional Opportunities

        46.     Union Pacific sent Witchet a letter advising him of his options following the

determination that he was under restrictions for five years. (Witchet Dep. Ex. 23,

5
  Dr. Rehman previously provided a note to Union Pacific on February 12, 2016 clearing Witchet to return
to work without restriction. (Ex. 1L, Rehman Dep. 60:2-5). But Dr. Rehman had not seen Witchet’s
hospital MRI at that point and is unfamiliar with the FMCSA’s recommendations on restrictions for
individuals who suffer a stroke. (Ex. 1L, Rehman Dep. 49:20-50:6; 50:19-22; 15:9-23). Dr. Rehman’s
clearance is further discredited by Witchet’s retained expert, Dr. Trangle, who opines that Union Pacific
should have restricted Witchet for one year. (Ex. 1I, Dr. Trangle Report, p. 12-13).

                                                   13
UP_Witchet_000434-440, authenticated at Ex. 1A, Witchet Dep. 156:1-7 and attached

as Ex. 1H). The letter instructed Witchet to call Union Pacific’s Disability Management

Department for assistance on his vocational future. (Ex. 1H, UP_Witchet_000435).

Union Pacific continued to send Witchet job leads and identified positions for him to

which he applied. (Ex. 1A, Witchet Dep. 176:9-11; 177:8-10).

      47.    Union Pacific connected Witchet with one of the railroad’s “Return to Work

Managers,” Pauline Weatherford, who encouraged and helped Witchet apply for other

positions within the company that were suitable for his restrictions. (Ex. 1A, Witchet

Dep. 159:4-18; 160:15-17). Witchet was unable to locate any Union Pacific jobs for

which he was qualified and that were compatible with his restrictions. (Ex. 1A, Witchet

Dep. 160:15-161:1).

      48.    Union Pacific also paid for an independent vocational rehabilitation

consulting firm to work with Witchet. (Ex. 1A, Witchet Dep. 233:20-234:1). The

rehabilitation firm helped Witchet locate a job, reviewed his resume, offered free

computer classes, and provided information on job leads and job fairs. (Ex. 1A, Witchet

Dep. 230:6-19; 232:21-25).

      49.    Union Pacific did not terminate Witchet’s employment. (Ex. 4, Ross Dec. ¶

4). Union Pacific is prepared to re-evaluate Witchet’s restrictions when they expire in

2020 and perform a fitness-for-duty examination, potentially returning him to work. (Ex.

4, Ross Dec. ¶ 4).




                                          14
                            III.    ARGUMENT AND AUTHORITIES

A.      Standard of Review

        Summary judgment “is appropriate when the evidence viewed in the light most

favorable to the nonmoving party, demonstrates that there are no genuine issues of

material fact and that the moving party is entitled to judgment as a matter of law.”

Hanger v. Lake County, 390 F.3d 579, 582 (8th Cir. 2004). On a motion for summary

judgment, “district courts should not ‘treat [employment] discrimination [cases]

differently from other ultimate questions of fact.’” Torgerson v. City of Rochester, 643

F.3d 1031, 1043 (8th Cir. 2011). Summary judgment is proper when a plaintiff fails to

establish any element of his prima facie case under the ADA. See Kellogg v. Union Pac.

R.R., 233 F.3d 1083, 1086 (8th Cir. 2000). Under this standard, there are no genuine

issues of material fact and Union Pacific is entitled to judgment as a matter of law on

Witchet’s claims.

        B.      Union Pacific Is Entitled to Summary Judgment on Witchet’s ADA
                Disparate Treatment Claim

        Witchet alleges disability discrimination under the ADA. (Filing No. 1, Count I).

Witchet has no direct evidence of disparate treatment, 6 so his claim falls under the

burden-shifting analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). Oehmke v. Medtronic, Inc., 844 F.3d 748, 755 (8th Cir. 2016). Witchet bears the

burden of establishing his prima facie case. Id. The burden of production then shifts to

Union Pacific to articulate a legitimate, nondiscriminatory reason for its actions. Id. If

6
   Direct evidence of discrimination is evidence that “establishes a specific link between the alleged
discriminatory animus and the challenged decision, sufficient to support a finding by a reasonable fact
finder that an illegitimate criterion actually motivated the employer’s decision. Direct evidence does not
include stray remarks in the workplace, statements by nondecisionmakers, or statements by decision-
makers unrelated to the decisional process itself.” Twymon v. Wells Fargo & Co., 462 F.3d 925, 933 (8th
Cir. 2006) (internal quotations and citations omitted).

                                                   15
Union Pacific articulates such a reason, the burden returns to Witchet to show Union

Pacific’s proffered reason is pretextual. Id.

        To establish a prima facie case for discrimination, Witchet must show that he: (1)

is disabled under the ADA; (2) is qualified to carry out the essential functions of his

position with or without a reasonable accommodation; and (3) suffered an adverse

employment action under circumstances giving rise to an inference of unlawful

discrimination. Lowery v. Hazelwood School Dist., 244 F.3d 654, 657 (8th Cir. 2001). If

Witchet fails to establish any element of his prima facie case, summary judgment is

proper. Kellogg v. Union Pac. R. Co., 233 F.3d 1083, 1086 (8th Cir. 2000).

                 1.      Witchet is Not Disabled Under the ADA

        An individual is “disabled” under the ADA if the person: (a) has a physical or

mental impairment that substantially limits one or more major life activities; (b) has a

record of such an impairment; or (c) is regarded as having such an impairment. 42

U.S.C. § 12102(1).

                         i.       Witchet Does Not Have an “Actual Disability”

        Witchet admits that he has no physical condition that is a disability. (Ex. 1A,

Witchet Dep. 53:23-54:3). Witchet also admits he is not limited in any major life

activities. (Ex. 1A, Witchet Dep. 54:9-19). He therefore does not have an “actual

disability” under 42 U.S.C. § 12102(1)(a). 7


7
  Witchet claims in discovery responses that he was disabled during his single (alleged) transient
ischemic attack. (Ex. 1J, p. 4, ¶ 5). This one event is not a disability because it is not episodic nor does it
substantially limit any major life activity. 42 U.S.C. 12102(4)(D); (Ex. 1A, Witchet Dep. 54:9-19). 29 C.F.R.
§ Pt. 1630, App. (“[T]he duration of an impairment is one factor that is relevant in determining whether the
impairment substantially limits a major life activity. Impairments that last only for a short period of time are
typically not covered, although they may be covered if sufficiently severe.”). According to Witchet’s own
expert, the neurological issue resolved within “several hours without any neurological impairment at all.”
(Ex. 1I, Dr. Trangle Report, p. 11).


                                                      16
                     ii.    Witchet Was Not “Regarded As” Disabled

       Since Witchet has no “actual” disability, he relies exclusively on the § 12102(1)(c)

“regarded as” prong. (Ex. 1A, Witchet Dep. 54:4-8; 57:6-9: 200:8-11). To establish that

he was “regarded as” disabled, Witchet must show that Union Pacific subjected him to

an adverse action “because of an actual or perceived physical or mental impairment

whether or not the impairment limits or is perceived to limit a major life activity.” Fischer

v. Minneapolis Pub. Sch., 792 F.3d 985, 988 (8th Cir. 2015) (citing 42 U.S.C. §

12102(1), (3)(A)). The “regarded as” prong combats “unfounded concerns, mistaken

beliefs, fears, myths, or prejudice about disabilities.” 29 C.F.R. § Pt. 1630, App. Even

after the ADA Amendments Act of 2008 (ADAAA) broadened the scope of the “regarded

as” prong, it is still rooted in concerns about myths or stereotypes associated with

disabled individuals. Eggering v. MHP, Inc., No. 4:10CV01794 AGF, 2012 WL

13055493, at *4 (E.D. Mo. Mar. 13, 2012); Neely v. Benchmark Family Servs., 640 F.

App'x 429, 436 (6th Cir. 2016).

       Witchet alleges that Union Pacific “regarded him” as disabled by mistakenly

concluding that he had a stroke. (Ex. 1A Witchet Dep. 54:4-8; 57:6-9; 200:8-11). But

“[r]estrictions based upon the recommendations of physicians are not based upon

myths or stereotypes about the disabled and thus do not demonstrate a perception of

disability.” Pittari v. Am. Eagle Airlines, Inc., 468 F.3d 1056, 1063 (8th Cir. 2006). An

employer’s reliance on a physician’s findings cuts against a “regarded as” claim. Nuzum

v. Ozark Auto. Distributors, Inc., 320 F. Supp. 2d 852, 871 (S.D. Iowa 2004), aff'd, 432

F.3d 839 (8th Cir. 2005). This is true even after the ADAAA. Watt v. City of Crystal, No.

14-CV-3167 (JNE/JJK), 2015 WL 7760166, at *5 (D. Minn. Dec. 2, 2015) (recognizing



                                             17
that restrictions are not grounded in myths or stereotypes when based on the

recommendations of physicians). In Wurzel v. Whirlpool Corp., the court held that an

employer did not “regard” plaintiff as disabled under the ADAAA when it prohibited him

from operating company vehicles or machinery based on the recommendations of the

company’s doctor and an independent cardiologist who shared bona fide safety

concerns over plaintiff’s unpredictable chest spasms. No. 3:09CV498, 2010 WL

1495197, at *5-7, 9-10 (N.D. Ohio Apr. 14, 2010), aff'd, 482 F. App'x 1 (6th Cir. 2012).

      Witchet cannot show that Union Pacific “regarded him” as disabled when his

hospital physicians diagnosed him with a stroke and Dr. Wilson later confirmed this

diagnosis in an independent review. (Ex. 1C at UP_Witchet_000384; Ex. 2A,

UP_Witchet_000294). Even Witchet’s own neurologist, Dr. Rehman, eventually found

that Witchet had a stroke. (Ex. 1L, Dr. Rehman Dep. 62:23-63:10). Union Pacific

reasonably relied on Witchet’s hospital records and Dr. Wilson’s reports to conclude that

Witchet had a parietal stroke, then applied FMCSA guidance and restricted Witchet

from driving commercial vehicles for five years. (Ex. 2B, Medical Examiner Handbook,

p. 160; Ex. 2, Dr. Holland Dec. ¶¶ 6-7; Ex. 3, Dr. Charbonneau Dec. ¶¶ 7-8). Dr. Wilson

also recommended the five-year restriction. (Ex. 2C at UP_Witchet_000110). Witchet’s

restrictions were thus based on the findings and recommendations of various physicians

and the FMCSA’s clear guidance—not unfounded myths, stereotypes or prejudices.

      Three additional facts undercut Witchet’s “regarded as” claim. First, Union Pacific

encouraged and helped Witchet find a job compatible with his restrictions. (Ex. 1A,

Witchet Dep. 159:4-18; 160:15-17). Fischer, 792 F.3d at 989-90 (“That [employer] did

not regard [employee] as having a physical impairment is further supported by the fact



                                            18
that [employer] was willing to let [employee] apply for other positions…”); Nuzum, 320 F.

Supp. 2d at 872 (“The fact that [employer] encouraged [employee] to look and apply for

other positions that were within his lifting restrictions tends to further establish that

[employer] did not regard [employee] as disabled.”).

       Second, Union Pacific will reconsider Witchet’s restrictions after the five-year

period and may allow him to return pending a fitness-for-duty examination. (Ex. 4, Ross

Dec. ¶ 4). Fischer, 792 F.3d at 90 (noting that the employer did not regard employee as

disabled when it was willing to let employee reapply for his position at a later date).

Finally, Witchet’s own expert, Dr. Trangle, agrees it was appropriate for Union Pacific to

apply some waiting period—he just disagrees about the length because he disagrees

with the underlying diagnosis. According to Dr. Trangle, Witchet sustained a TIA rather

than a stroke, and Union Pacific should have held him out of service for one year. (Ex.

1I, Dr. Trangle Report, p. 12-13). A one-year waiting period following a TIA adheres to

the FMCSA’s recommendation. (Ex. 2B, Medical Examiner Handbook, p. 166).

       Witchet cannot show that Union Pacific “regarded” him as disabled when it

applied FMCSA guidelines that explicitly recommend an individual who suffers a stroke

like Witchet’s should not drive commercial trucks for five years. These guidelines were

not based on any unfounded fear, myth, or prejudice, but the conclusions of Witchet’s

treating hospital physicians and Dr. Wilson, all of whom diagnosed Witchet with a

stroke.

              2.     Witchet is Temporarily Not Qualified Under the ADA Because He
                     Cannot Safely Perform the Essential Functions of His Position

       To survive summary judgment, Witchet must also show that he was qualified to

perform the essential functions of his position. Otto v. City of Victoria, 685 F.3d 755, 758


                                            19
(8th Cir. 2012). Since employers need not provide accommodations when the employee

is merely “regarded as” disabled, the inquiry under this step does not consider the effect

of any possible accommodations. Hanson v. N. Pines Mental Health Ctr., Inc., No. CV

16-2932 (DWF/LIB), 2018 WL 1440333, at *8 (D. Minn. Mar. 22, 2018) (citing 42 §

U.S.C. 12201(h)). Witchet is temporarily not qualified to be a Truck Operator because

under FMCSA guidelines he cannot safely operate commercial vehicles for five years.

                       i.      Safely Driving Trucks and Satisfying FMCSA Medical
                               Requirements are Essential Functions of the Truck Operator
                               Position

       Driving trucks is the “fundamental job duty” of a Truck Operator, and the reason

the position exists. 29 C.F.R. § 1630.2(n)(1)-(2). Witchet spent about 50 percent of his

time driving trucks—more than enough for a job function to be essential. (Ex. 1A,

Witchet Dep. 42:16-43:3); Minnihan v. Mediacom Commc'ns Corp., 779 F.3d 803, 812

(8th Cir. 2015). Of course, safe driving is essential as commercial drivers must operate

“in a way that does not threaten the safety of his passengers or of other motorists.”

Myers v. Hose, 50 F.3d 278, 282 (4th Cir. 1995). Witchet’s job description identifies as

essential functions: (1) following company and industry safety rules, practices and

procedures; and (2) ensuring compliance with all railroad rules and regulations for

safety to prevent accidents. (Ex. 1B at UP_Witchet_00453, 455). Witchet acknowledged

that safety was a “very important” part of his job. (Ex. 1A, Witchet Dep. 51:11-14).

       Driving safely requires Truck Operators to satisfy the medical qualifications set

forth by the FMCSA, an agency of the DOT. 8 (Ex. 1B at UP_Witchet_000463; 49 C.F.R.

§§ 390.3(a), 390.5). Witchet does not dispute that the FMCSA medical requirements

8
 The FMCSA is in charge of exercising the DOT’s authority to establish medical standards for operators
of commercial motor vehicles. Owner-Operator Indep. Drivers Ass'n v. United States Dep't of
Transportation, 878 F.3d 1099, 1100 (8th Cir. 2018) (citing 49 § USC 31149(c)(1)(A).

                                                 20
apply to him. (Ex. 1A, Witchet Dep. 49:17-50:2). This Court recognizes that compliance

with DOT regulations is essential to the role of a commercial truck driver. Clark v.

Lyman-Richey Corp., No. 8:06CV669, 2008 WL 1733603, at *7 (D. Neb. Apr. 10, 2008)

(J. Batallion). See also Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 570 (1999)

(recognizing an employer’s “unconditional obligation to follow [FMCSA] regulations and

its consequent right to do so.”).

                     ii.    Witchet is Temporarily Not Qualified Under the ADA
                            Because He Cannot Comply With FMCSA Standards

       The FMCSA recommends a five-year restriction on driving commercial trucks for

individuals who suffer a stroke in the same area of the brain where Witchet’s occurred.

He is thus not qualified under the ADA during this five-year timeframe.

       Federal law prohibits a person from driving commercial trucks unless “physically

qualified” to do so under regulatory medical standards. 49 C.F.R. §§ 391.11(a); (b)(4);

49 C.F.R. §§ 391.41(b). Commercial drivers must be able to satisfy the DOT’s physical

qualification standards to be qualified under the ADA. Albertson’s, 527 U.S. at 573-74

(citing ADA legislative history); Knutson v. Schwan's Home Serv., Inc., 711 F.3d 911,

915 (8th Cir. 2013). An individual with a condition that is “likely to cause loss of

consciousness or any loss of ability to control a commercial motor vehicle” is not

physically qualified. 49 C.F.R. §§ 391.41(b)(7). Since the regulations do not elaborate

on what constitutes that condition, the FMCSA Medical Examiner Handbook provides

guidance to assist examiners determine a driver’s medical fitness for duty. (Ex. 2B,

Medical Examiner Handbook, p. 51). These guidelines are “intended as best practices

for medical examiners” based on a systematic review of scientific literature, expert

analysis of data, and recommendations from Medical Expert Panels. (Ex. 2B, Medical


                                           21
Examiner Handbook, p. 51). Employers may require and enforce more stringent safety

requirements than those in the FMCSA regulations. 49 C.F.R. § 390.3(d).

       The Medical Examiner Handbook explains that the risk for seizures following a

stroke is linked to its location in the brain. (Ex. 2B, Medical Examiner Handbook, p.

160). The Handbook explicitly states that “cortical and subcortical deficits are

associated with an increased risk for seizures.” (Ex. 2B, Medical Examiner Handbook,

p. 160; p. 143). The FMCSA therefore recommends a five-year waiting period for

individuals who suffer this kind of stroke due to the corresponding risk of seizures. (Ex.

2B, Medical Examiner Handbook, p. 160, 166).

       Courts have repeatedly held that drivers who cannot comply with FMCSA

guidance are not qualified under the ADA. In Tate v. Farmland Indus., Inc., 268 F.3d

989, 994 (10th Cir. 2001), the Tenth Circuit declared that “the views of an agency such

as DOT implementing a regulatory scheme designed to ensure the safety of our nation's

highways constitute a body of experience and informed judgment to which employers

may properly resort for guidance.” (citations and quotations omitted). The court had

“little difficulty” concluding that employers may rely on a reasonable interpretation of the

DOT’s Medical Advisory Criteria to establish the physical requirements for commercial

drivers. Id. at 995. Even though a medical examiner certified the driver as physically

qualified to operate a commercial vehicle, the court affirmed that he was not ADA-

qualified because he could not satisfy the DOT’s nonbinding Medical Advisory Criteria.

Id. at 995-96.

       In Hurd v. Cardinal Logistics Mgmt. Corp., No. 7:17-CV-00319, 2018 WL

4604558, at *5 (W.D. Va. Sept. 25, 2018), the court acknowledged the FMCSA Medical



                                            22
Examiner Handbook and explained that “while the advisory criteria are merely advisory,

the advisory nature does not defeat the conclusion that [the driver] was not qualified.”

The court determined that “although [the driver] has obtained a medical examiner's

certification, it is without dispute that he fails to meet the requirements set forth in the

advisory criteria and that [the employer] may rely on these requirements under DOT’s

standards.” Id. at *6.

       Courts have used this same reasoning time and again. See Anderson v.

Greenville Cty. Sch. Dist., No. 6:12-CV-03069-JDA, 2014 WL 12770232, at *3 (D.S.C.

Sept. 17, 2014) (finding plaintiff with a defibrillator was not qualified to be a bus driver

when he could not satisfy the DOT’s medical standards even though employer was not

legally required to impose them); Richardson v. Mabus, 203 F. Supp. 3d 86, 155 (D.

Me. 2016) (determining plaintiff was not qualified and noting that guidance from the

FMCSA Medical Advisory Board is “persuasive”); Foreman v. Norfolk S. Corp., No.

5:15-CV-140 (CAR), 2017 WL 1217174, at *6 (M.D. Ga. Mar. 31, 2017) (citing with

approval the FMCSA Medical Examiner Handbook’s recommended restriction for

individuals who suffer a cerebellar vascular stroke).

       Under FMCSA guidance, Witchet is temporarily not physically qualified to

operate commercial trucks. Because of the corresponding risk of seizures, the FMCSA

recommends a minimum waiting period of five-years for drivers who have “cortical or

subcortical deficits.” (Ex. 2B, Medical Examiner Handbook, p. 160, 166). This is

precisely the location where Witchet’s stroke occurred, as his own neurologist

confirmed. (Ex. 1L, Dr. Rehman Dep. 63:11-15; Ex. 2, Dr. Holland Dec. ¶ 6). Witchet’s

hospital treatment team diagnosed him with an “Acute Cerebrovascular Accident” (i.e., a



                                            23
stroke) based on an MRI finding, and Dr. Wilson later confirmed that Witchet sustained

a stroke. (Ex. 1C at UP_Witchet_000384; Ex. 2A, UP_Witchet_000294).

       Union Pacific was “entitled to rely on and act upon” the findings of both Witchet’s

hospital treatment team and Dr. Wilson to reasonably conclude that Witchet suffered a

parietal stroke in the cortical area of his brain. Alexander v. Northland Inn, 321 F.3d

723, 727 (8th Cir. 2003). Employers of commercial drivers may “rely on medical

determinations made by medical professionals, including, of course, the plaintiff's own

physicians.” Green v. Pace Suburban Bus, No. 02 C 3031, 2004 WL 1574246, at *8

(N.D. Ill. July 12, 2004). Union Pacific then applied the FMCSA’s clear instruction and

restricted Witchet from driving commercial vehicles for five years. Dr. Wilson also

recommended this restriction. (Ex. 2C at UP_Witchet_000110). Otto v. City of Victoria,

834 F. Supp. 2d 912, 917 (D. Minn. 2011), aff'd, 685 F.3d 755 (8th Cir. 2012) (“The ADA

does not force employers to permit employees to perform functions restricted by a

physician.”). Witchet therefore cannot meet his burden to show he is qualified under the

ADA because he cannot satisfy the FMCSA’s medical guidance. E.g., Tate 268 F.3d at

995-96.

       This case is like Clark, where despite conflicting opinions over whether the

plaintiff had epilepsy, this Court still determined that the medical evidence along with the

DOT’s regulatory medical standards meant the plaintiff was not qualified under the ADA.

Clark, 2008 WL 1733603 at *7. Although the FMCSA’s advisory standards apply here,

the rationale is the same: the medical evidence shows Witchet had a cortical stroke and

the FMCSA recommends a corresponding five-year waiting period. Union Pacific could

not simply disregard the medical evidence or the FMCSA and knowingly expose itself to



                                            24
the very risk the FMCSA aims to prevent. Rizzo v. Children's World Learning Centers,

Inc., 173 F.3d 254, 268 (5th Cir. 1999) (“There is no evidence that Congress intended to

place an employer in such a Catch–22 situation—either discriminate or endanger your

business and the safety of others.”). As a result, Witchet is temporarily not qualified

under the ADA because he cannot perform the essential function of his job.

              3.     Witchet Cannot Show Circumstances Giving Rise to an Inference of
                     Discrimination

       Witchet fails to satisfy the third prong of his prima facie case because he lacks

evidence of an inference of discrimination. Such inference may arise if the employer

failed to follow its own policies, treated similarly situated employees more favorably, or

shifted its explanation for the employment decision. Young v. Builders Steel Co., 754

F.3d 573, 578 (8th Cir. 2014). Witchet has no such evidence and cannot identify any

similarly situated individuals who were treated more favorably. (Ex. 1A, Witchet Dep.

199:19-200:1).

       Union Pacific instead made a reasoned determination rooted in safety and

informed by the medical evidence. E.E.O.C. v. Schneider Nat., Inc., 481 F.3d 507, 510

(7th Cir. 2007) (affirming dismissal in favor of trucking company that disqualified driver

even though his condition did not prevent him from satisfying DOT qualification

standards because an employer “is entitled to determine how much risk it too great

for it to be willing to take.”) (emphasis in original). The court in Schneider described the

potentially calamitous liability for allowing a driver to remain behind the wheel despite

knowledge of risk—even a slight one—that the driver may become suddenly

incapacitated. Id. And unlike Schneider, Witchet’s cortical stroke and related seizure risk

is temporarily disqualifying under the FMCSA’s recommendation. As explained below,


                                            25
legitimate safety concerns and reliance on both professional medical findings and

FMCSA guidance justify Witchet’s restrictions.

             4.     Witchet’s Temporary Restrictions were Based on Legitimate,
                    Nondiscriminatory Reasons that Were Not Pretextual

      Even if Witchet could establish a prima facie case, his claim still fails because

Union Pacific has a legitimate reason for the temporary restrictions. Union Pacific may

rely on the FMCSA’s regulations and recommendations as a nondiscriminatory basis for

its actions. Parker v. Crete Carrier Corp., 158 F. Supp. 3d 813, 824 (D. Neb.), aff'd sub

nom. 839 F.3d 717 (8th Cir. 2016).

      Reliance on DOT regulations is not only a legitimate reason, but a complete

defense to Witchet’s claim. Murphy v. United Parcel Serv., Inc., 946 F. Supp. 872, 884

(D. Kan. 1996) aff’d 527 U.S. 516 (“Because there is no evidence demonstrating that

UPS' reliance on the DOT regulations was pretextual, and because the qualification

standard was clearly job related, UPS' reliance on the DOT regulations is a defense to

[plaintiff’s] ADA claims.”); Talbot v. Maryland Transit Admin., No. CIV.A. WMN-12-1507,

2012 WL 5839945, at *2 (D. Md. Nov. 15, 2012) (“[C]ourts have consistently held that

an employment action based upon an employee's or prospective employee's inability to

satisfy DOT medical standards does not violate disability discrimination laws.”).

Employers may also rely on the reasonable medical judgments by healthcare

professionals. Denson v. Steak 'n Shake, No. 4:16 CV 1266 CDP, 2017 WL 6316723, at

*3 (E.D. Mo. Dec. 11, 2017), aff'd sub nom. 910 F.3d 368 (8th Cir. 2018).

      Reliance on FMCSA criteria and professional medical opinions is especially

appropriate in the safety-critical context of a commercial driver position. In Clark, this

Court found that the employer articulated a legitimate reason for discharging a driver—


                                           26
despite conflicting medical evidence—based on a physician’s findings and a reasonable

belief that the driver could not comply with DOT regulations. Clark, 2008 WL 1733603 at

*8. In Rice v. Genova Prod., Inc., 978 F. Supp. 813 (N.D. Ind. 1997), a commercial

driver had an episode of lost consciousness. The driver’s physician cleared him for

work, while the company’s doctor determined he was not medically fit to return. The

court dismissed driver’s ADA claim, reasoning that the employer had a “right to rely” on

the company doctor’s conclusion that the driver could not meet DOT regulations. Rice,

978 F. Supp. at 821. “It matters not the basis on which that opinion was formed, only

that it was communicated to [employer] and the company relied on it in making its

employment decisions regarding [plaintiff].” Id. The court found it irrelevant that the

company doctor never examined the plaintiff and that later medical evidence proved his

opinion incorrect. Id.

       Union Pacific’s reliance on the emergency room diagnosis, Dr. Wilson’s reports,

and the FMCSA recommendation was similarly legitimate and nondiscriminatory. After

the initial diagnosis of an “acute CVA” (i.e., stroke) coupled with Witchet’s symptoms,

Union Pacific requested that Dr. Wilson review Witchet’s records. Dr. Wilson confirmed

that Witchet suffered a parietal stroke. (Ex. 2A, UP_Witchet_000294). Based on the

location   of   the   stroke,   Union   Pacific    then   applied   the   FMCSA’s   five-year

recommendation. (Ex. 3, Dr. Charbonneau Dec. ¶¶ 7-9; Ex. 3, Dr. Holland Dec. ¶¶ 6-7;

Ex. 2B, Medical Examiner Handbook, p. 160). Later, after Dr. Wilson examined

Witchet’s MRI images, he confirmed the stroke and recommended a five-year restrictive

period (Ex. 2C at UP_Witchet_000110).




                                              27
       Even if Dr. Wilson was “wrong” in his diagnosis, Union Pacific may still rely on it

without violating the ADA. Crocker v. Runyon, 207 F.3d 314, 319 (6th Cir. 2000) (“Even

if the earlier medical opinions [of two private physicians] were demonstrably flawed, the

[employer’s] reasonable reliance upon them is not discriminatory.”). Further, Union

Pacific was entitled to independently rely on Drs. Charbonneau and Holland, both of

whom reasonably concluded that Witchet had a stroke. Rice, 978 F. Supp. at 821

(declaring that a company may rely on its own doctor’s opinion about whether the driver

was medically qualified under DOT regulations).

       Witchet’s retained expert, Dr. Trangle, opined that Witchet had a TIA (not a

stroke) and Union Pacific should have imposed a one-year as opposed to a five-year

driving restriction. (Ex.   1I, Dr. Trangle Report, p. 12-13). A one-year restriction

comports with the FMCSA’s recommendation for a TIA. (Ex. 2B, Medical Examiner

Handbook, p. 166). But Witchet cannot create a fact dispute by trumpeting an expert

retained after the fact and whose opinion contradicts that of Witchet’s own neurologist

and hospital treating physicians, all of whom concluded that Witchet had a stroke. The

ADA does not require a court or jury to decide which expert is “correct” about the

underlying diagnosis.

       Courts may not second-guess the employer’s decision based on allegedly

conflicting medical evidence. Wurzel, 2010 WL 1495197 at *10. “Neither [the court] nor

a jury is charged with, or has the authority to assess de novo which medical judgment is

more likely accurate.” Id. “An employer's determination that a person cannot safely

perform his job functions is objectively reasonable when the employer relies upon a

medical opinion that is itself objectively reasonable,” even if it conflicts with other



                                           28
medical opinions. Michael v. City of Troy Police Dep't, 808 F.3d 304, 307 (6th Cir.

2015). “[T]he question is thus not whether [the employer's decision] was correct

measured by ‘objective’ standards. What is relevant is that [the employer], in fact, acted

on its good faith belief about plaintiff's condition based upon the medical

professional’s opinion.” Zulueta v. United States, No. 3:08-CV-246, 2009 WL

1651172, at *9 (M.D. Tenn. June 10, 2009) (emphasis in original). And here, the

question is not whether Union Pacific can definitely “prove” Witchet had a stroke (any

more than Witchet must “prove” he had a TIA), it is instead whether Union Pacific

reasonably    relied   on   Witchet’s   emergency    room    diagnosis,   the   FMCSA’s

recommendation, and Dr. Wilson’s reports. It did.

       Finally, Witchet cannot show that Union Pacific’s decision was pretext. To do so,

Witchet must present sufficient evidence to demonstrate both that Union Pacific’s

articulated reason for imposing the five-year restrictions was false and that

discriminatory animus underlies the neutral explanation. Wilking v. County of Ramsey,

153 F.3d 869, 874 (8th Cir.1998). Witchet must produce “substantial evidence of

discrimination” because “evidence of pretext is viewed in the light of [an employer’s]

legitimate, non-discriminatory explanation.” Jones v. United Parcel Serv., Inc., 461 F.3d

982, 992 (8th Cir. 2006). The issue is not whether Union Pacific’s decision was unwise,

but whether its stated reason for imposing the restrictions was false so that it is only

mere pretext for discrimination. McNary v. Schreiber Foods, Inc., 535 F.3d 765, 769 (8th

Cir. 2008).

       Union Pacific’s reliance on the emergency room records, Dr. Wilson, or the

FMCSA’s recommendations was not pretext. An employer’s legitimate concern about an



                                           29
employee's ability to safely perform essential job functions is not pretext for

discrimination. Clark, 2008 WL 1733603, at *8. Union Pacific simply applied the

FMCSA’s clear guidance based on the objective medical evidence it had available.

Even if Witchet could somehow show that the diagnosis in Dr. Wilson’s reports was

“demonstrably flawed,” Union Pacific’s reasonable reliance on them is not pretext

designed to mask discriminatory intent. McDonald v. Webasto Roof Sys., Inc., 570 F.

App'x 474, 477 (6th Cir. 2014). Witchet’s claim for ADA disparate treatment under the

ADA fails as a matter of law.

      C.     Union Pacific Is Entitled to Summary Judgment on its Direct Threat
             Defense

      For many of the same reasons that Witchet cannot show he is ADA-qualified,

Union Pacific can establish its direct threat defense. (Filing No. 16, p. 6, ¶ 11). Summary

judgment is warranted when an employee poses “a direct threat to the health or safety

of other individuals in the workplace.” EEOC v. Wal-Mart Stores, Inc., 477 F.3d 561, 571

(8th Cir. 2007) (citing 42 U.S.C. § 12113(b)). This determination is based on an

individualized assessment of the person’s ability to work safely as well as a reasonable

medical judgment relying on current medical knowledge and the best available objective

evidence. 29 C.F.R. § 1630.2(r). Factors considered are: (1) the duration of the risk; (2)

the nature and severity of the potential harm; (3) the likelihood that the potential harm

will occur; and (4) the imminence of the potential harm. (Id). In the commercial driving

context, “a relatively small risk is unreasonable and unacceptable.” Burton v. Metro.

Transp. Auth., 244 F. Supp. 2d 252, 263 (S.D.N.Y. 2003).

      Whether an employer properly determined that a person poses a direct threat

depends on “the objective reasonableness of [the employer's] actions.” Michael, 808


                                            30
F.3d at 307 (citing Bragdon v. Abbott, 524 U.S. 624, 650 (1998)). See also Jarvis v.

Potter, 500 F.3d 1113, 1122 (10th Cir. 2007) (reasoning that in a direct threat case, “the

fact-finder’s role is to determine whether the employer’s decision was objectively

reasonable.”). An employer's determination that a person cannot safely perform his job

functions is objectively reasonable when the employer relies on a medical opinion that is

itself objectively reasonable. Michael, 808 F.3d at 307 (citations omitted). A medical

opinion may conflict with other medical opinions and still be objectively reasonable. Id.

       Dr. Wilson reviewed Witchet’s emergency room records, symptoms and MRI

images to conclude that Witchet suffered a stroke. (Ex. 2A, UP_Witchet_000294; Ex.

2C, UP_Witchet_000110). Dr. Wilson also advised Union Pacific that Witchet had a

“moderate to high risk for future sudden incapacitation.” (Ex. 2A, UP_Witchet_000294).

He reiterated in his addendum report that “based on the recommendations of the

FMCSA, there is a risk for seizures for five years.” (Ex. 2C, UP_Witchet_000110).

Based on the location of Witchet’s stroke, Dr. Wilson recommended a five-year

commercial    driving   restriction   in   compliance   with   the   FMCSA.     (Ex.   2C,

UP_Witchet_000110). Union Pacific’s reliance on Dr. Wilson’s objectively reasonable

conclusion that Witchet had a stroke coupled with the FMCSA’s instruction establishes

its direct threat defense. Michael, 808 F.3d at 307.

       In addition to Dr. Wilson, Union Pacific’s Chief Medical Officer (Dr. Holland) and

Assistant Medical Director (Dr. Charbonneau) both determined based on the medical

evidence that Witchet had a stroke. Union Pacific had a right to rely on those

conclusions to then apply the FMCSA’s recommended five-year restriction. Bay v.

Cassens Transp. Co., 212 F.3d 969, 975 n.4 (7th Cir. 2000) (“Medical judgments are



                                             31
subjective and may vary from doctor to doctor, and a company is entitled to rely on the

determinations made by its medical professionals as long as that reliance is reasonable

and in good faith.”) (citations omitted).

       Dr. Trangle’s opinion that Witchet had a TIA does not factor into the direct threat

equation. “Indeed, in many cases, the question whether one doctor is right that an

employee can safely perform his job functions, or another doctor is right that the

employee cannot, will be unknowable—unless the employer runs the very risk that the

law seeks to prevent.” Michael, 808 F.3d at 309. In Michael, the court found that the

employer established its direct threat defense because “right or wrong,” the medical

opinions that it relied on were objectively reasonable. Id. The same analysis applies

here. Drs. Wilson, Holland, and Charbonneau each concluded that Witchet had a stroke

in the cortical area of the brain. These physicians’ unanimous conclusion was

objectively reasonable based on their respective review of the medical evidence, and

Union Pacific may rely on it. Union Pacific was therefore permitted to issue the

FMCSA’s recommended restrictions because it reasonably determined Witchet was a

direct threat.

       D.        Union Pacific Is Entitled to Summary Judgment on Witchet’s Failure
                 to Accommodate Claim

       The ADA does not require an employer to provide a reasonable accommodation

to an individual who meets the definition of “disability” only under the “regarded as”

prong. 42 U.S.C. § 12201(h); 29 C.F.R. § 1630.2(o)(4). “Under long-held circuit

precedent, ‘regarded as’ plaintiffs are not entitled to reasonable accommodations

because the ADA was not intended to grant reasonable accommodations to those who

are not actually disabled.” Duello v. Buchanan Cty. Bd. of Sup'rs, 628 F.3d 968, 972


                                            32
(8th Cir. 2010); Hanson, 2018 WL 1440333 at *8 (“Employers are not required to

provide accommodations when the employee is merely regarded as disabled.”). Witchet

admits that he has no physical condition that is a disability and is not limited in any

major life activities. (Ex. 1A, Witchet Dep. 53:23-54:19). Witchet instead relies

exclusively on the “regarded as” prong. (Ex. 1A, Witchet Dep. 54:4-8; 57:6-9: 200:8-11).

Since his only avenue to assert an ADA cause of action is the “regarded as” prong, the

failure to accommodate claim fails (Filing No. 1, Count II).

        E.      Union Pacific Is Entitled to Summary Judgment on Witchet’s ADA
                Disparate Impact Claim

        Witchet alleges that Union Pacific violated the ADA by imposing medical

selection criteria that “screens out” or has a “disparate impact” on “individuals who

disclose disabilities.” (Filing No. 1, Count III). 9 A disparate impact plaintiff must: (1)

identify a specific employment practice; and (2) present statistical evidence showing

that the practice caused the plaintiff to suffer an adverse action because of membership

in a protected group. Evers v. Alliant Techsystems, Inc., 241 F.3d 948, 953 (8th Cir.

2001). 10 The burden then shifts to the employer to produce evidence showing a

legitimate business reason for the challenged practice. Id.

        It is “not enough to simply allege that there is a disparate impact on workers, or

point to a generalized policy that leads to such an impact.” Smith v. City of Jackson,

9
  Although not clearly labeled in the Complaint, this is an ADA disparate impact claim. Coons v. BNSF Ry.
Co., 268 F. Supp. 3d 983, 987 (D. Minn. 2017) (“A disparate-impact theory of ADA liability under 42
U.S.C. § 12112(b)(6) generally refers to the use of facially neutral selection criteria
that screen out or tend to screen out individuals who are disabled within the meaning of the ADA.”) (citing
Raytheon Co. v. Hernandez, 540 U.S. 44 (2003)).
10
   While Evers was not an ADA case, courts in the Eighth Circuit recognize that ADA plaintiffs must still
adduce statistical evidence to support a disparate impact claim. Coons, 268 F. Supp. 3d at 987
(considering whether a railroad’s practice of requiring applicants who disclose certain medical conditions
to undergo medical testing at the applicant’s expense has a disparate impact on individuals with
disabilities under the ADA).

                                                    33
Miss., 544 U.S. 228, 241 (2005). Rather, the employee is “responsible for isolating and

identifying the specific employment practices that are allegedly responsible for any

observed statistical disparities.” Id. (citations and quotations omitted). Witchet’s claim

never leaves the starting gate because he identifies no specific employment practice.

Bennett v. Nucor Corp., 656 F.3d 802, 817 (8th Cir. 2011); Paul v. Metro. Council, No.

CIV. 10-4759 JRT/FLN, 2012 WL 3734147, at *4, n.6 (D. Minn. Aug. 28, 2012). Witchet

cannot identify the precise selection criteria that he alleges disproportionately affects

individuals who disclose disabilities:

              INTERROGATORY NO. 10: Identify the precise selection
              criteria, qualification standards, employment tests and/or
              medical screening, that Union Pacific uses or relies upon and
              which have a disparate impact on individuals who disclose
              disabilities, as alleged in Count III of the Complaint.

              ANSWER: Defendant’s fitness-for-duty and reportable health
              events policies disproportionately affect individuals with
              disabilities.

(Ex. 1J, Plaintiff’s Answers to Interrogatories). Witchet cannot explain how any particular

aspect of Union Pacific’s “fitness-for-duty and reportable health events policies” use

selection criteria that screen out “disabled” individuals. (Ex. 1A, Witchet Dep. 202:18-

204:16; 205:4-16). Union Pacific is therefore left guessing what, exactly, Witchet alleges is

discriminatory.

       Witchet’s disparate impact claim also fails because he admits that he has no

statistical evidence to support whatever it is he alleges is discriminatory. (Ex. 1A, Witchet

Dep. 204:17-21; 205:17-21). Pierce v. Marsh, 859 F.2d 601, 604 (8th Cir. 1988)

(affirming summary judgment because plaintiff did not submit statistical evidence of

disparate effect); Roberts v. City of Chicago, 817 F.3d 561, 566 (7th Cir. 2016)

(affirming dismissal of ADA claim that failed to allege a “relevant and statistically

                                             34
significant disparity between disabled and non-disabled applicants.”).

        Finally, even if Witchet could establish a prima facie case, legitimate safety

concerns justify Union Pacific’s application of FMCSA guidelines to commercial truck

drivers:

                We have little difficulty concluding that Defendant may rely
                on a reasonable interpretation of DOT’s Medical Advisory
                Criteria, which undoubtedly are job-related and consistent
                with Defendant's safety and liability concerns, to establish
                physical requirements for its CMV operators, provided
                Defendant does so consistently and uniformly.

Tate, 268 F.3d at 995. Witchet’s disparate impact claim fails as a matter of law.

        F.      Union Pacific Is Entitled to Summary Judgment on Witchet’s ADA
                Unlawful Medical Examination Claim

        Witchet alleges in his final cause of action that Union Pacific violated the ADA by

making unlawful medical inquiries. (Filing No. 1, Count IV). The ADA prohibits

employers from making “inquiries of an employee as to whether such employee is an

individual with a disability or as to the nature or severity of the disability, unless such

examination or inquiry is shown to be job-related and consistent with business

necessity.” 42 U.S.C. § 12112(d)(4(A). Employers may inquire into the employee’s

ability to perform job-related functions. 29 § C.F.R. 1630.14(c). To show compliance

with § 12112(d)(4)(A), “the employer bears the burden to show the asserted ‘business

necessity’ is vital to the business and the ... inquiry is no broader or more intrusive than

necessary.” Thomas v. Corwin, 483 F.3d 516, 527 (8th Cir. 2007). Witchet claims that

Union Pacific violated the ADA by requesting medical records “after [his] doctors had

cleared him to return to work with no restrictions.” (Ex. 1J, ¶ 11).11


11
  Witchet’s discovery response differs from his Complaint, where he alleges that Union Pacific committed
an unlawful medical examination by inquiring into “medical conditions unrelated to the hospital visit that

                                                   35
        Witchet cannot show any unlawful inquiries after obtaining clearance from his

physicians. First, Witchet admits that Union Pacific made no requests for records related to

his spinal issue after his doctor cleared him on December 28, 2015 for that condition. (Ex.

1A, Witchet Dep. 207:7-17).

        Second, while Dr. Rehman cleared Witchet for his neurological condition on

February 12, 2016, there is no evidence that Union Pacific made any new requests after

that date. Union Pacific sought Witchet’s neurological records (including MRI scans) in

October 2015 as part of the fitness-for-duty process, and Witchet did not consider those

requests inappropriate. (Ex. 1A, Witchet Dep. 81:6-12; Ex. 1D at UP_Witchet_000071-72).

Union Pacific later made a specific request in July 2016 for “[d]igital copies of all imaging

tests (CT scans, MRI scans, Doppler tests, EEGS) and any other diagnostic tests with

digital records).” (Witchet Dep. Ex. 26, at UP_Witchet_000062, authenticated at Ex. 1A,

Witchet Dep. 182:11-15 and attached as Ex. 1K). Union Pacific explained that it had not

obtained these test images and needed them on a CD to send to Dr. Rehman for review.

(Ex. 1A, Witchet Dep. 181:23-182:5; 183:2-6). Witchet admits that he did not find this

request inappropriate, either. (Ex. 1A, Witchet Dep. 182:16-183:1). It is thus unclear what,

exactly, Witchet alleges is unlawful.

        In addition to Witchet’s admission that the requests were appropriate, they were

also justified by a legitimate business necessity. “Business necessity’ under section

12112(d)(4)(A) of the ADA includes public and workplace safety.” Parker, 158

F.Supp.3d at 822. “Screening employees for medical conditions that may interfere with

ability to drive mobile equipment safely is reasonably effective method of achieving

he reported to Union Pacific.” (Filing No. 1, ¶ 44). If that is the basis for his claim, it fails because there is
no evidence that Union Pacific imposed the five-year restrictions on Witchet because of his cardiac or
spinal condition.

                                                       36
employer's goal of workplace safety; Common sense suggests that [the employer]

should not have to wait for an accident to occur to justify screening employees.” Id.

(citation omitted). Obvious safety concerns justify an employer’s receipt of a commercial

driver’s neurological records following an acute incident, especially when the FMCSA

advocates restrictions based on the specific neurological event.

       Finally, Union Pacific sought the MRI image because neither Dr. Wilson nor Dr.

Rehman had previously seen it. (Ex. 3A at UP_Witchet_000308-09; Ex. 1L, Dr. Rehman

Dep. 28:4-7, 61:9-19; Ex. 2C, UP_Witchet_000108; Ex. 1A, Witchet Dep. 141:18-22;

182:3-7). Union Pacific’s request for the MRI image was a permissible inquiry to determine

whether Witchet sustained a stroke and its location, which is crucial under the FMCSA

guidance. It was thus directly necessary to determine whether Witchet could safely

perform his job. 29 § C.F.R. 1630.14(c). Witchet’s unlawful medical inquiry claim fails.

                                  IV.    CONCLUSION

       Marcus Witchet drove large commercial trucks carrying fellow employees on

public roads. Union Pacific is responsible for the safety of Witchet, his co-workers, and

the public that shares those same roads. When Union Pacific reasonably determined

that Witchet suffered a parietal stroke in the cortical area of his brain, it applied the

FMCSA’s clear recommendation that drivers who have a stroke in the cortical area of

the brain should not drive commercial vehicles for five years. This decision was rooted

in safety and based on review of Witchet’s neurological records, emergency room

diagnosis, and two reports from Dr. Wilson, a third-party, board-certified neurologist.

The ADA does not force employers of commercial truck drivers to ignore the medical




                                            37
evidence and openly disregard the FMCSA’s instruction. Witchet has no viable claim

under the ADA, and his Complaint should be dismissed with prejudice.


         Dated this 15th day of May, 2019

                                      UNION PACIFIC RAILROAD CO.,
                                      Defendant,



                                      By: s/David P. Kennison
                                          Scott Parrish Moore (NE# 20752)
                                          David P. Kennison (NE#25510)
                                      of  BAIRD HOLM LLP
                                          1700 Farnam Street
                                          Suite 1500
                                          Omaha, NE 68102-2068
                                          Phone: 402-344-0500
                                          spmoore@bairdholm.com
                                          dkennison@bairdholm.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2019, I electronically transmitted the attached
document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
Notice of Electronic Filing to the following CM/ECF registrant(s):

         David E. Schlesinger                        Lindsey Krause
         schlesinger@nka.com                         lkrause@nka.com

         Corey L. Stull
         cstull@atwoodlawyers.com

                                                 s/David P. Kennison
                                                 Attorney for Defendant
DOCS/2167405.4




                                            38
